Citation Nr: 0914433	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-05 158	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2003, for the grant of service connection for degenerative 
disc disease of the cervical spine with traumatic arthritis 
and old compression fracture of the fifth cervical vertebral 
body.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Albuquerque, New Mexico, that granted service connection for 
degenerative disc disease of the cervical spine with 
traumatic arthritis and old compression fracture of the fifth 
cervical vertebral body, and which assigned a 20 percent 
disability rating effective January 5, 2003, the date of 
receipt of the Veteran's claim.  In March 2006, the Veteran 
expressed disagreement with the effective date of the award 
of entitlement to service connection and perfected a 
substantive appeal.

In July 2007, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript of the hearing has been associated with her claims 
file.

During the pendency of this appeal, jurisdiction of this 
matter was transferred to that of the RO located in 
Nashville, Tennessee.


FINDING OF FACT

A claim for service connection for a cervical spine 
disability, either formal or informal, was not received from 
the Veteran until January 5, 2003.


CONCLUSION OF LAW

Entitlement to an effective date prior to January 5, 2003, 
for the grant of service connection for degenerative disc 
disease of the cervical spine with traumatic arthritis and 
old compression fracture of the fifth cervical vertebral body 
is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's claims arise from her disagreement with the 
effective date following the grant of service connection for 
degenerative disc disease of the cervical spine with 
traumatic arthritis and old compression fracture of the fifth 
cervical vertebral body.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

The Veteran asserts that an earlier effective date is 
warranted for the award of service connection for her 
degenerative disc disease of the cervical spine with 
traumatic arthritis and old compression fracture of the fifth 
cervical vertebral body.  During her July 2007 RO hearing, 
she argued that an earlier effective date was warranted 
because the military had failed to properly document her 
cervical spine injury that was sustained in a motorcycle 
accident during her period of active service.  She indicated 
that as she had not known of the precise nature of her 
injury, she could not file a claim for it.  As such, she 
maintains that the effective date of service connection, and 
the assigned disability rating, should be retroactive to her 
release from active service in October 1984.

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application for service connection for a 
cervical spine disability was filed with VA on January 5, 
2003, and indeed, the Veteran does not contend otherwise.  
The Board recognizes that following her discharge from 
service, the Veteran did file a claim for certain residuals 
stemming from the above-noted in-service motorcycle accident.  
There is no indication, however, that she had symptoms 
associated with a cervical spine disability at that time, nor 
that she ever intended to file a claim for service connection 
for any such disability at any time prior to January 5, 2003.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation; 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or the Veteran's representative, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection for degenerative disc 
disease of the cervical spine with traumatic arthritis and 
old compression fracture of the fifth cervical vertebral 
body, and assigned a 20 percent disability rating effective 
the date the Veteran's original claim of service connection 
was filed with VA.  An effective date of an award of service 
connection is not based on the earliest medical evidence 
showing a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Because the Veteran did not file a formal 
or informal application for service connection for 
degenerative disc disease of the cervical spine with 
traumatic arthritis and old compression fracture of the fifth 
cervical vertebral body prior to January 5, 2003, VA is 
precluded, as a matter of law, from granting an effective 
date for the award of service connection prior to that date.  
As such, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.


ORDER

An effective date earlier than January 5, 2006, for the grant 
of service connection for degenerative disc disease of the 
cervical spine with traumatic arthritis and old compression 
fracture of the fifth cervical vertebral body is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


